DETAILED ACTION
	Claims 1-7 and 15-18 are present for examination.
	Claims 1 and 15 have been amended.		Claims 8-14 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f). Such claim limitations are:  “means to determine an amount…” in claim 1; “means to receive a request...” in claim 2; “means to receive prefetched LBNs...” in claims 3 and 5; and “means to send prefetched LBNs...” in claims 4, 6 and 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 6, paragraph 24 disclose that the corresponding structure for the “means to determine an amount...” is a storage controllers 106, 202A and 202B. Page 6, paragraph 24 disclose that the corresponding structure for the “means to receive a request...” is storage controller 202A. Page 6, paragraph 24 disclose that the corresponding structure for the “means to receive prefetched 

Allowable Subject Matter
Claims 1-7 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No prior art or combination of prior art teaches or suggest a first CPU to be coupled to the host device, wherein the first CPU has a first cache; at least one additional CPU decoupled from the host device, wherein the at least one additional CPU has a second cache; a controller coupled to the first CPU and the at least one additional CPU, wherein the controller is distinct from the first CPU and the at least one additional CPU; a memory device coupled to both the first CPU, the controller, and the at least one additional CPU; and means to determine an amount of LBNs to prefetch from the second cache to the first cache and to cause the amount of LBNs to be prefetched from the second cache and written into the first cache as recited in claim 1; and prefetching and storing a first predetermined number of LBNs in a cache of a first CPU, wherein the first CPU is to be coupled to a host device, wherein the first CPU is a part of a memory system that includes at least one additional CPU having a second cache and a controller distinct from the first CPU and the at least one additional CPU, and wherein the first predetermined number of LBNs are prefetched from the second cache; reading data from the cache; delivering the data to the host device; and prefetching and storing a second number of LBNs into the cache, wherein the prefetching and storing occurs prior to receiving a request from the host device to read the data as recited in claim 15.


Response to Arguments
Applicant’s arguments, see page 4, filed 12/21/2021, with respect to the rejection of claims 15-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see page 5-7, filed 12/21/2021, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see page 7-9, filed 12/21/2021, with respect to the rejection of claims 15-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139